LIGON, J. —
The sole question in this case is, whether the testimony is sufficient to authorize the allowance of the appellant’s claim. We think it is. There can be no doubt that the money claimed was paid under a mistake of the rights of Mrs. Bohannon, and an ignorance of those of the administrator of Prichard, and this mistake was common to all the parties. Under such circumstances, Bird could have recovered the amount of Mrs. Bohannon in an action for money had and received ; and as this is the case, the judge of probate should have allowed the claim on the settlement of her 'estate, which had been reported insolvent.
Let the decree be reversed, and the cause remanded.